Citation Nr: 1205995	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include fallen arches, calcaneal spurs, and dysfunctional feet.

2.  Entitlement to service connection for a stomach disorder, to include a hernia and pancreatitis.

3.  Entitlement to service connection for claimed residuals of a broken nose, to include nosebleeds and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1945 to May 1947.   

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Little Rock, Arkansas and St. Louis, Missouri respectively.  The RO in Little Rock, Arkansas has original jurisdiction over the Veteran's claims.

Procedural history

The Board previously denied the Veteran's service-connection claims for fallen arches and a stomach disability in a March 2005 decision.  Subsequently, in a November 2005 rating decision, the Board also denied the Veteran's service-connection claim for residuals of a broken nose.  

The Veteran filed a claim to reopen each of these previously-denied claims in September 2007.  The RO reopened and denied the Veteran's claims in the above-referenced February and October 2008 rating decisions.  The Veteran disagreed with the RO's decisions in January 2009, and perfected a timely appeal.

In February 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In May 2010, the Board reopened the Veteran's service-connection claims, and remanded each of them for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the claims in a November 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Clarification of issues on appeal

The Veteran's foot and nose service-connection claims have been previously identified and developed as claims for fallen arches and for residuals of a broken nose to include nosebleeds.  However, based on the Veteran's description of his symptoms and the information recently obtained, the Board finds that the Veteran's claims reasonably encompass his other diagnosed foot and nose disabilities, which include bilateral calcaneal spurs, "dysfunctional" feet, and allergic rhinitis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding both of these claims to include consideration of whether service connection is warranted for any foot or nasal disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claims.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 


Reasons for remand

VA treatment records

In its May 2010 decision, the Board instructed the agency of original jurisdiction (AOJ) to ask the Veteran to identify any additional relevant private or VA treatment records that he wanted VA to help him obtain that were relevant to his service-connection claims.  The AOJ was to obtain any such treatment reports identified by the Veteran that were not in the record on appeal, to include updated VA emergency room and outpatient treatment reports.  See the Board's May 2010 decision, pages 11 and 12.  

The AOJ successfully obtained the Veteran's outstanding VA treatment reports dated through February 2011 and incorporated them into the Veteran's claims folder.  Crucially however, after these records were obtained, the Veteran sent the RO a VA Form 21-4142 [Authorization and Consent to Release Information to the VA] in March 2011, indicating additional treatment for his stomach and nose conditions at the Central Arkansas Veterans Health Care System, in North Little Rock, Arkansas.  Upon receipt of this request form, the AMC contacted the Veteran by phone and informed him that the Central Arkansas Veterans Center does not honor the traditional VA  Form 21-4142, and that he would have to fill out a VA Form 10-5345 before VA could obtain additional records.  See the July 6, 2011 Report of General Information.  The AMC sent the Veteran a copy of this form in a letter dated the same day.  The Veteran promptly completed the form, and faxed it back to the AMC on July 12, 2011.

It does not appear that the AMC requested any additional records from the Central Arkansas Veterans Health Care System upon receipt of the Veteran's July 2011 VA Form 10-5345.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, outstanding VA treatment reports dated from February 2011 to the present day that are relevant to the Veteran's service-connection claims should be obtained. 

Clarifying medical opinions

A. Foot disorders

The Veteran claims that his first experienced bilateral foot pain in service, and that he has experienced foot pain continuously since service to the present day.  Despite receiving a "normal" clinical evaluation of his feet upon separation from service [see the Veteran's April 28, 1947 Report of Physical Examination Prior to Discharge], the Veteran asserts he developed falling arches while marching in service, and that his disability continues to this day.  A June 2010 VA examiner, Dr. J.M., pertinently determined upon examination of the Veteran's feet that the Veteran has never had falling arches, and that such disability cannot be related to his marching during service because it does not exist.  See Dr. J.M.'s June 8, 2010 examination report, and his subsequent May 30, 2011 Addendum.  Although the Dr. J.M.'s opinion is responsive to the Board's questions regarding the Veteran's claimed fallen arches, the Board believes that further medical clarification is necessary as to Dr. J.M.'s other clinical findings, especially in light of the fact that the Board has now expanded the Veteran's service-connection claim to include consideration of all the Veteran's diagnosed foot disabilities.   

The Board initially notes that x-rays taken at the June 2010 VA foot examination indicated the presence of "inferior and posterior calcaneal spurs" on both feet.  Dr. J.M. did not address the clinical significance, if any, of this spurring in his overall report, nor did he offer a medical opinion as to the etiology of this spurring.  

Additionally, in place of a fallen arches diagnosis, Dr. J.M. diagnosed the Veteran with "dysfunctional feet" based on the Veteran's ongoing complaints of fatigue and pain.  In a May 2011 Addendum report, Dr. J.M. noted that the Veteran's tired and painful feet were unrelated to military service, but crucially did not provide any clinical rationale to support this conclusion.  Although Dr. J.M. determined that the Veteran had no service-related fallen arches disability, it does not follow that all other currently-diagnosed foot disabilities [in this case, "dysfunctional feet"] would also not be service-related.  

As discussed above, the Board has expanded the Veteran's service-connection claim to include consideration of all the Veteran's diagnosed foot disabilities, and not simply fallen arches alone.  In this connection, the Board agrees with the Veteran's representative [see the Veteran's December 14, 2011 Post-Remand Brief, page 2] that further medical clarification is necessary as to the etiology of the Veteran's calcaneal spurs and "dysfunctional feet" before an informed decision on the merits can be issued.

B. Residuals of a broken nose

The Veteran claims that he broke his nose in service while boxing.  Although his examination upon separation demonstrates a "normal" clinical evaluation of his nose, the Veteran asserts that he has experienced symptoms of congestion and breathing trouble since his time in service to the present day.  Notably, a private physician, Dr. F., opined in February 2008 that the Veteran's current nasal problems were due to his in-service blow to the nose.  As discussed in the Board's May 2010 decision, Dr. F. provided no clinical rationale for this conclusion.  

Pertinently, in its May 2010 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination of his nose to determine the etiology of any diagnosed residuals of an in-service injury.  In particular, the Board directed the VA examiner who was to conduct this examination to specifically comment upon the February 2008 findings of  Dr. F.  See the Board's May 2010 decision, page 13.  

The Veteran appeared for a VA nasal examination with Dr. D.R. in June 2010.  Upon examination of the Veteran's nose, Dr. D.R. pertinently opined that the Veteran likely did not break his nose in service, and that his current symptomatology was more of an "allergic phenomenon."  Dr. D.R. pertinently diagnosed the Veteran with allergic rhinitis, and made no mention of the prior contrary opinion of Dr. F.

In a May 3, 2011 Deferred Rating Decision, the AOJ recognized the Board's specific instruction to have all VA examiners providing medical opinions in conjunction with its May 2010 remand to comment on the February 2008 opinion of Dr. F.  Although the AOJ successfully obtained an Addendum Report from Dr. J.M., referenced above, regarding the Veteran's other two service-connection claims on appeal, the AOJ failed to obtain an Addendum Report form Dr. D.R. regarding the Veteran's nasal claim.  As such, a remand is required to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Board adds that since it has expanded the Veteran's service-connection claim to include consideration of all diagnosed nasal disabilities, the Board again agrees with the Veteran's representative [see the Veteran's December 14, 2011 Post-Remand Brief, page 2] that further medical clarification is necessary as to the etiology of the Veteran's currently-diagnosed allergic rhinitis.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VBA should take appropriate steps to secure the Veteran's updated and relevant VA treatment records from the Central Arkansas Veterans Health Care System dated from February 2011 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  VBA should take note that the Veteran has already submitted a completed VA Form 10-5345 releasing these records in July 2011.

2.  VBA must also assure that all notice and development required by the VCAA has been accomplished.

3.  Once all medical records have been received, the VBA should make arrangements with the appropriate VA medical facility for a clarifying medical opinion regarding the VA examination and opinion reports pertaining to the Veteran's feet, provided in June 2010 and May 2011.  If possible, the opinion should be provided by Dr. J.M., the VA examiner who conducted the June 2010 VA foot examination and supplied the May 2011 Addendum Report.  

If the examiner or any other reviewing physician determines that another examination of the Veteran would be useful in providing the opinions requested below, such an examination should be scheduled.  

After reviewing the Veteran's claims folder, to include a copy of this entire REMAND, the reviewing physician or examiner should furnish an opinion with supporting rationale as to whether  it is as likely as not (50 percent or greater possibility) that the Veteran has a bilateral foot disability other than fallen arches, to include calcaneal spurs [noted on x-ray in June 2010] and "dysfunctional feet," that is related to the Veteran's active duty service, to include frequent hiking or marching during service between 1945 and 1947.  If it is determined that the Veteran incurred no foot disability in service, the examiner must address whether any current foot disability is attributable to service on the basis of a delayed onset theory of causation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder. 

3.  VBA should also make arrangements with the appropriate VA medical facility for a clarifying medical opinion regarding the VA examination and opinion report pertaining to the Veteran's nose, provided in June 2010.  If possible, the opinion should be provided by Dr. D.R., the VA examiner who conducted the June 2010 VA nasal examination. 

If the examiner or any other reviewing physician determines that another examination of the Veteran would be useful in providing the opinions requested below, such an examination should be scheduled.  

After reviewing the Veteran's claims folder, to include a copy of this entire REMAND, the reviewing physician or examiner should furnish an opinion with supporting rationale as to whether it is as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis had its onset in, or is otherwise related to the Veteran's active duty military service, to include any injury sustained while boxing during service between 1945 and 1947.   If it is determined that the Veteran experienced no nasal disability in service, the examiner must address whether any current nasal disability, to include rhinitis, is attributable to service on the basis of a delayed onset theory of causation.  The examiner should assume for the purposes of this opinion alone, that even if the Veteran did not break his nose in service, he was likely punched in the nose while boxing during service on occasion.  The examiner should specifically comment on the February 2008 opinion of Dr. F., as well as the June 2008 VA examiner's prior findings and conclusions.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate each of his service-connection claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



